Motion for reargument denied, with ten dollars costs. This court did not overlook the respondent’s claim respecting the alleged violation by appellant of section 241 of the Labor Law. The ease was not tried on that theory. Besides, subdivision 4 of that section expressly excepts from its requirements spaces “ for stairways and elevator shafts designated by the plans and specifications.” Undisputed testimony was that the rivet was dropped and the accident occurred in a space under the tower which had been left open, under the plans, for permanent stairways. Present — Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ.